Citation Nr: 1116524	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-22 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the left knee.

2.  Entitlement to an initial compensable rating for patellofemoral syndrome and degenerative joint disease of the right knee (right knee disability). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to October 2003, and from May 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Detroit, Michigan, which, in pertinent part, denied service connection for a left knee disability and granted service connection for a right knee disability and assigned it a noncompensable rating.


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's left knee arthritis was incurred in active service. 

2.  The Veteran's right knee disability has been manifested by transient pain occurring several times a week and lasting for a few minutes at a time, and occasional weakness, with no painful or limited motion or restriction in activities. 


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for an initial compensable rating for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5257, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a left knee disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  For the reasons discussed below, the Board finds that VA has met all duty to notify and assist requirements under the VCAA with respect to the issue of the proper evaluation of the Veteran's right knee disability. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Here, prior to the initial rating decision in this matter, a January 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of her claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and February 2008 VA medical examination report are in the file.  The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claim.  In this regard, she did not respond to the January 2008 VCAA notice letter requesting such information or evidence.  Thus, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed in February 2008.  In April 2009, the physician who examined the Veteran issued an addendum clarifying that the Veteran's degenerative joint disease of the right knee was considered to be arthritis.  The Board finds that the February 2008 VA examination report and April 2009 addendum are adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, to include obtaining X-ray studies of the right knee, and described the Veteran's right knee disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Board notes that in a September 2009 statement, the Veteran's representative argued that the February 2008 VA examination was inadequate as it did not discuss the Veteran's "pain, frequent popping, and occasional giving out" of the right knee described in the Veteran's May 2008 notice of disagreement (NOD).  However, the February 2008 VA examination report does describe all of these symptoms in almost the same exact language.  Thus, the Board finds that this examination is adequate upon which to make a decision as there is no indication that is deficient in any way. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of her right knee disability since the February 2008 examination.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Service Connection

The Veteran contends that she is entitled to service connection for a left knee disability.  For the reasons that follow, the Board concludes that service connection has been established.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board finds that the evidence is at least in equipoise with respect to whether the Veteran's left knee disability was incurred in active service.  Weighing against a nexus to service is the fact that the service treatment records are negative for a left knee disability.  Indeed, a January 2007 service treatment record reflects that an examination of the left knee was unremarkable.  A separation examination is not of record.  The Veteran denied any specific injury to her left knee at the February 2008 VA examination.  Thus, a chronic disability or injury of the left knee has not been shown in service.  See 38 C.F.R. § 3.303(b); Shedden, 381 F.3d at 1166-67.

Supporting a nexus to service is the proximity in time between the Veteran's period of service and the manifestation of her left knee disability, which has been diagnosed as patellofemoral syndrome and degenerative arthritis.  See February 2008 VA examination report and April 2009 addendum.  In this regard, the Veteran has reported left knee problems since submitting the present claim in October 2007, almost exactly a month after the Veteran separated from service in September 2007.  The Veteran stated in her October 2007 claim that her left knee symptoms were caused by putting extra stress on her left leg in compensation for her right knee disability, which was incurred in January 2007.  At the February 2008 VA examination, the Veteran reported swelling of the left knee joint which had occurred on and off for the last ten months.  In other words, the Veteran had experienced swelling of the left knee since around April 2007, while she was still on active duty.  She also reported experiencing occasional popping sensations of the joint.  The Veteran was diagnosed with degenerative joint disease or arthritis of the left knee.  The Board finds it significant that degenerative arthritis of the left knee was diagnosed less than five months after the Veteran separated from active service in September 2007.  The proximity in time of this diagnosis to the Veteran's period of active service, together with the Veteran's report of experiencing left knee symptomatology since service, strongly supports a relationship between the Veteran's left knee disability and her period of service.  See 38 C.F.R. § 3.303(d).  In this regard, the Board finds the Veteran's statements regarding the history of her symptomatology to be credible given the diagnosis of degenerative arthritis so soon after separation from service.

As such, the Board finds that the evidence is at least in equipoise with respect to whether a left knee disability was incurred in active service.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for a left knee disability is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Because the Board finds that service connection has been established on a direct basis, there is no need to address whether service connection is also warranted on a presumptive basis or secondary basis.  See 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2010). 

III. Increased Rating

The Veteran contends that she is entitled to an initial compensable rating for her service-connected right knee disability.  For the reasons that follow, the Board concludes that an initial compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service- connected.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  Id.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's right knee disability has been evaluated as noncompensable under Diagnostic Code (DC) 5261, which pertains to limitation of extension.  See 38 C.F.R. § 4.71a.  Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id.  

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  Id.   

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

Here, the February 2008 VA examination report reflects that the Veteran experienced pain in the right knee joint "on and off" on an average of a few times a week.  The pain usually lasted for a few minutes and then subsided by itself.  The Veteran described the severity of the pain as an 8 on a scale of 1 to 10.  The Veteran denied taking any pain medication.  The Veteran also stated that sometimes she experienced right knee pain during cold weather and rainy seasons.  She denied having much swelling of the joint or any locking sensation, but did experience frequent popping sensations.  She also described an "occasional giving out sensation."  She did not have a history of intra-articular injections or surgeries on the right knee.  She did not have any incapacitating episodes and did not wear a brace.  The Veteran stated that regular walking, standing, and other activities did not bother her much.  She could walk about three to four miles and climb about two or three flights of stairs at a stretch.  The Veteran stated that her right knee symptoms were mostly caused by kneeling positions.  She denied any restriction of routine daily activities.  She had not worked since separation from active service.  On examination, no swelling, tenderness, redness, warmth, or crepitus of the right knee was observed.  The Veteran did not have joint effusion.  The Veteran had extension of the right knee to 0 degrees and flexion to 140 degrees without pain.  The examiner noted that repetitive motion was also normal and without pain, and there was no instability.  The examiner found that joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  The maneuvers of the right knee joint were found to be within normal range and without pain.  There was no obvious wasting of the muscles around the joint and muscle power was normal.  The Veteran was diagnosed with patellofemoral syndrome and mild degenerative joint disease involving the right knee joint.  In the April 2009 addendum to this examination report, the examiner clarified that the Veteran's degenerative joint disease was considered to be arthritis.  

In her May 2008 NOD, the Veteran stated that she experienced a "stabbing pain" in the right knee several times a day that lasted for a few minutes at a time.  The Veteran had to "work out" the pain by moving the knee and rubbing it.  She further stated that on one occasion her knee gave out and she fell down the stairs and that she now holds onto the rail when using stairs.  She related that the giving out occurred two to three times a week.  The Veteran felt that her right knee was moderately unstable.  

The Board finds that a compensable rating is not warranted under DC's 5260 and 5261 based on limitation of motion.  See 38 C.F.R. § 4.71a.  The Veteran's range of motion was shown to be normal in the February 2008 VA examination report, including after repetition, and the Veteran has never stated that she experiences any limitation in range of motion.  Accordingly, the criteria for a compensable rating under DC's 5260 and 5261 are not met.  See id.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion).  Here, although the Veteran has described experiencing occasional right knee pain lasting several minutes at a time, the Veteran has not stated and there is no clinical evidence showing that the Veteran experiences any functional limitations due to such pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (noting that section 4.40 does not require a separate rating for pain in and of itself).  

Likewise, the Veteran has not stated and there is no other evidence showing that the Veteran's occasional giving out of the knee or frequent popping sensation causes any functional impairment or restriction in activities.  Indeed, the VA physician who examined the Veteran in February 2008 found no instability of the knee and indicated that joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  The examiner also found that the Veteran's right knee disability did not cause any restrictions in daily activities.  The February 2008 VA examination report constitutes significant evidence that the Veteran's symptomatology of the right knee does not cause additional disability given the absence of any clinical findings in this regard.  The Board acknowledges the Veteran's statement in the May 2008 NOD reflecting that she once fell down the stairs due to giving out of the knee and that she now holds onto the rail when using the stairs.  However, the Veteran has not described any actual functional impairment caused by the occasional giving out of the right knee.  Thus, in the absence of clinical evidence showing instability of the knee or lay or medical evidence showing that the occasional giving out of the knee has resulted in any chronic functional impairment, a compensable rating is not warranted under 38 C.F.R. § 4.45 based on this one-time incident.  In sum, the Board finds that the Veteran's occasional pain and giving out of the right knee has not caused additional disability beyond that reflected in the normal range of motion measurements.  See DeLuca, 8 Vet. App. at 204-07.  Thus, a compensable rating is not warranted under sections 4.40 and 4.45.  See id.

The Board has also considered whether a compensable rating for the Veteran's right knee disability may be assigned under other relevant diagnostic codes.   As noted above, the Veteran has been diagnosed with degenerative arthritis of the right knee.  Service connection was granted for an injury to the right knee which occurred during service, and thus the Board assumes that the Veteran's arthritis of the right knee was caused by this initial trauma.  Diagnostic Code 5010 indicates that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.  

Here, as discussed above, there is no lay or medical evidence of record showing limited or painful motion.  The Veteran has never stated that she experiences painful motion of the knee.  Rather, she stated that she experiences occasional transient pain in the knee but did not indicate that it occurred as a result of moving her knee.  The February 2008 VA examination report reflects that the Veteran's right knee had normal range of motion from 0 to 140 degrees even after repetitive testing, and that no pain or other symptoms were noted.  There is no clinical evidence showing that the joint is actually unstable or malaligned.  Although the Veteran is competent to report her symptoms, the Board finds that she is not competent to state that her joint is actually unstable or malaligned, as this is a determination that cannot be made based on lay observation alone but rather requires medical evidence in the form of diagnostic testing or X-ray studies.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)); Barr, 21 Vet. App. at 309.  Thus, the Veteran's statement that she experiences giving way of the knee is not sufficient to show that her right knee joint is actually unstable on range of motion.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board gives more weight to the VA examiner's finding that the Veteran does not have instability of the knee joint.  Thus, a compensable rating based on limited or painful motion under DC 5003 is not warranted.  See 38 C.F.R. § 4.71a.  

Moreover, although there is X-ray evidence of arthritis of the right knee joint, there is no X-ray evidence of involvement of 2 or more major joints to meet the criteria for a compensable rating for degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a.  In this regard, the knee joint is considered one major joint.  See 38 C.F.R. § 4.45(f).  Accordingly, a compensable rating is not warranted under DC's 5003 and 5010 for degenerative arthritis of the right knee. 

The Board has also considered whether a compensable rating is warranted under DC 5257 for recurrent subluxation or lateral instability of the right knee.  See 38 C.F.R. § 4.71a.  Under DC 5257, a 10 percent rating is assigned for slight impairment of the knee, a 20 percent rating is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.  

Here, although the Veteran has reported occasional giving way of the knee, there is no evidence of any impairment of the knee caused by instability, as discussed above.  Indeed, the VA examiner found no instability or subluxation of the knee joint.  In her May 2008 NOD, the Veteran stated that her right knee was moderately unstable.  However, while the Veteran is competent to describe her symptoms, as a lay person she does not have the medical expertise to determine the level of severity of her symptoms as this is a determination that is medical nature.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, the Veteran's opinion that her right knee is moderately unstable does not constitute competent evidence and as such will not be accorded any weight.  See id; see also Layno, 6 Vet. App. at 469- 71; Espiritu, 2 Vet. App. at 494-9.  The Board gives much weight to the fact that no instability of the knee was found in the February 2008 VA examination, which was performed only a few months prior to the Veteran's May 2008 NOD.  The Board also finds it significant that no functional limitation or restrictions in daily activities were wound in this examination.  Accordingly, the Board finds that actual impairment of the knee due to instability has not been shown.  See 38 C.F.R. § 4.71a, DC 5257.  Thus, a compensable rating is not warranted under DC 5257.  

The Board has also considered whether a compensable rating is warranted under DC 5258, which pertains to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a.  However, there is no evidence that the Veteran has a dislocated semilunar cartilage or meniscus with frequent episodes of locking pain and effusion into the joint.  Indeed, the Veteran denied locking sensations at the February 2008 VA examination and the examiner found that the Veteran did not have joint effusion.  Accordingly, a compensable rating cannot be assigned under DC 5258.  See id.

There is no evidence suggesting that the Veteran has had ankylosis of the right knee, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

In sum, although the Veteran experiences transient episodes of pain and "giving way" of the right knee, the Board finds that there is no lay or medical evidence of any functional limitations of the knee whatsoever or that the Veteran's daily activities have been restricted in any way due to her right knee disability.  Thus, for the reasons discussed above, a compensable rating is not warranted at any point since the Veteran's initial claim for service connection.  As such, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to  address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, although the Veteran reported at the February 2008 VA examination that she had not been employed since separation from active service, the Veteran has not stated and there is no evidence of record indicating that the Veteran is unable to work by virtue of her right knee disability.  As such, the issue of entitlement to TDIU will not be considered in this decision.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right knee disability is contemplated by the rating criteria, which reasonably describe the Veteran's symptomatology and level of disability.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a noncompensable rating under the schedular criteria.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's right knee disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115.  However, the Board notes that no evidence of such factors is of record.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for a right knee disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disability of the left knee is granted. 

Entitlement to an initial compensable rating for a right knee disability is denied. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


